Citation Nr: 0105470	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-10 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with traumatic arthritis, status post 
replacement, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1998 
by the VA Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for a left knee disorder as 
secondary to the veteran's service-connected right knee 
disorder and continued a 30 percent rating for the veteran's 
right knee disorder.  

In a February 2000 rating decision, the RO granted service 
connection for a left knee disorder as secondary to the 
veteran's right knee disorder and assigned a 10 percent 
rating, effective December 1997.  Since the veteran has not 
submitted a notice of disagreement with regard to that 
decision, that issue is not in appellate status.

During the pendency of this appeal, in a November 1999 rating 
decision, the RO assigned a 60 percent rating for the 
veteran's right knee disorder, effective December 1997.  The 
Board notes that when this issue was certified on appeal the 
remarks section of the VA Form 8 indicated that the issue 
included an evaluation greater than 30 percent prior to 
December 19, 1997 (construed as an earlier effective date 
claim) and greater than 60 percent after December 19, 1997.   
However, a review of the claims file shows that the veteran 
never submitted an appeal for an earlier effective date nor 
was an earlier effective date issue developed by the RO and 
as such this issue is not before the Board on appeal.  

In a July 1998 submission accompanying his VA Form 9, the 
veteran requested an RO hearing; however, he subsequently 
withdrew that request in November 2000.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.

2.  The veteran's residuals of a right knee injury with 
traumatic arthritis, status post total knee replacement, is 
manifested by severe limitation of motion in the right knee.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of the 
currently assigned 60 percent rating for residuals of a right 
knee injury with traumatic arthritis, status post 
replacement, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
right knee disorder should be increased to reflect more 
accurately the severity of his symptomatology.  The Board is 
satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the September 1998 and January 2000 VA examination 
reports, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

Service connection was established for residuals of surgery 
on the veteran's right knee with arthritis, by a rating 
decision issued in January 1973.  The RO assigned a 10 
percent evaluation, effective from September 1972.  In a 
February 1982 rating decision, the RO recharacterized the 
veteran's disability as residuals of a right knee injury with 
traumatic arthritis, post-operative, and assigned a 20 
percent evaluation, effective from January 1981.  In a March 
1984 rating decision, the RO assigned a 30 percent rating, 
effective from March 1983.  The veteran underwent a total 
knee replacement, in February 1993.  A September 1993 rating 
decision recharacterized the veteran's disability as 
residuals of a right knee injury with traumatic arthritis, 
status post replacement, and awarded a temporary total rating 
and a 100 percent schedular rating for one year thereafter.  
In a November 1999 rating decision, the RO assigned a 60 
percent rating for the veteran's right knee disorder, 
effective December 1997.  That rating remains in effect.

The veteran's right knee disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Code 
5055 provides that, for one year following implantation of 
the prosthesis, a 100 percent rating is warranted.  The 100 
percent rating ceases to exist by operation of Diagnostic 
Code 5055, without further action by VA.  See Rossiello v. 
Principi, 3 Vet. App. 430, 433 (1992).  Thereafter, a 60 
percent rating is appropriate for chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  38 C.F.R. § 4.71a; Diagnostic Code 5055 
(2000).

In this veteran's case, the evidence reflects that the 
veteran underwent right total knee replacement in February 
1993, for which he was granted a temporary total rating for 
convalescence and a 100 percent schedular rating for one year 
thereafter under Diagnostic Code 5055, which ended in April 
1994.  At a September 1994 VA examination, the veteran 
reported that his knee was no better, and believed it was 
somewhat worse, after the total knee replacement. The 
examination report revealed that the veteran was considerably 
overweight, used a cane and favored his right knee when 
walking.  On examination, the right knee was swollen 
particularly in the super patella space, measuring one inch 
greater than the left knee.  The right knee flexed only to 30 
degrees but the veteran had full extension of the knee.  X-
rays showed that the prosthetic elements appeared well set 
without evidence of loosening.  The diagnosis was status 
post-operative total replacement of the right knee with 
marked limitation of motion. 

A May 1995 statement from a private physician, D. H. G., 
M.D., who had treated the veteran for many years for a back 
condition, indicated that the veteran's lower back strain had 
become a greater problem since the veteran's total knee 
replacement.  On examination, the veteran walked with a cane 
and his gait was somewhat antalgic on the right side.  The 
right knee had a well-healed surgical scar, which was 
slightly bulky.  The veteran had complete extension and his 
right knee flexion was to about 60-70 degrees.  There was no 
instability and the total joint replacement appeared to be 
adequately seated.  There was some inflammation about the 
knee with 1-2+ synovitis in the joint.  The deep tendon 
reflexes in the lower extremities were intact and normal; 
however, there was some slight sensory changes about the leg 
associated with the knee replacement.  The diagnosis included 
right knee derangement with subsequent total joint 
arthroplasty.      

At a July 1995 VA examination, the veteran complained of loss 
of motion, swelling and pain.  The examiner noted that the 
veteran used a cane and walked with a limp, favoring the 
right leg.  On examination, the right knee was 1.5 inches 
greater in circumference than the left.  When standing, the 
veteran could fully extend his knee, but held it in a slight 
degree of flexion about 5 degrees when recumbent.  He could 
flex only to 20 degrees and complained of discomfort when any 
further flexion was attempted.  There was no instability in 
either knee.  The diagnosis was status post-operative total 
knee replacement of the right knee, with limitation of motion 
as described above.  

VA outpatient treatment reports from April 1997 to October 
1999 were silent for any treatment for the veteran's right 
knee disability.  A May 1997 X-ray showed an unremarkable 
right total knee arthroplasty with no complications noted.  A 
May 1998 record indicated complaints of left knee pain with 
the right knee doing well.  On examination, the range of 
motion for the right knee was 5-100 degrees.  Strength was 
4/5 and there was no laxity.  An X-ray of the right knee 
showed vagus loosening on the femoral side.  A July 1998 
record noted no complaints in regard to the right knee.  On 
examination, the right knee showed full extension and flexion 
was to 75 degrees.   

At a September 1998 VA examination, the veteran stated that 
he had no pain in the right knee, but that he did have 
persistent diminished range of motion of the right knee 
without swelling, locking, heat, instability, or specific 
weakness.  The veteran was not able to be specific regarding 
fatigability and lack of endurance due to his sedentary 
lifestyle and described no flare-ups, but rather chronic, 
ongoing aggravating conditions of both knees.  The veteran 
used a cane and appeared to be cane dependent for stability.  
The veteran walked with an antalagic gait, favoring the left 
lower extremity by leaning slightly forward and slightly to 
the right.  He was unable to heel walk, toe walk, squat, 
tandem walk, or hop.  His right patellar reflex was absent.  
Bilateral Achilles reflexes were 1+/4+.  Lower extremity 
sharp/dull and vibratory sensation was intact.  Strength was 
equal in both lower extremities.  The right knee 
circumference was 2 centimeters larger than the left.  
Extension was to 0 degrees with no significant varus or 
valgus deformity.  There was a 23-centimeter midline scar on 
the right knee crossing the patella.  There was a 7-
centimeter medial surgical scar and a 5 x 4-centimeter 
lateral scar from an unrelated minor trauma.  The right knee 
was unable to be positioned to perform McMurray testing.  Gap 
testing was negative; drawer and Lachman's tests were 
negative in the maximally flexed position of 55 degrees.  
There was mild synovitis of the right knee with 1+/4+ 
effusion and with 1+/4+ crepitus.  The diagnosis was 
degenerative joint disease of both knees, status post right 
total knee replacement, with significant limitation in motion 
of the right knee. 

A January 2000 VA examination report indicates that the 
veteran's right knee was significantly limited in range of 
motion but otherwise the veteran did well with regard to his 
right knee.  Visual inspection of the right knee revealed a 
well-healed surgical incision.  There was no evidence of 
right knee effusion.  Range of motion was abnormal on the 
right side from 5 to 70 degrees.  The patellar reflex was 
absent on the right side.  The veteran had some hypoesthesia 
about his surgical incision.  There was no abnormal 
instability and the drawer test was negative.  The diagnosis 
was status post right total knee replacement. 

The currently assigned 60 percent rating encompasses the 
veteran's symptomatology of severe limitation of motion in 
the right knee, and is the highest schedular rating provided, 
following cessation of the schedular 100 percent rating for 
one year following knee replacement.  A schedular rating in 
excess of 60 percent is not provided for ankylosis of the 
knee (Diagnostic Code 5256), other impairment of the knee 
(Diagnostic Code 5257), limitation of flexion of the leg 
(Diagnostic Code 5260), or limitation of extension of the leg 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.  Finally, given 
that severe painful limitation of motion or weakness of the 
knee is the maximum rating under Diagnostic Code 5055, the 
DeLuca standards do not apply in this case.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  As the evidence shows the 
veteran's right knee replacement occurred in 1993, the Board 
must find that the schedular criteria under Diagnostic Code 
5055 for a rating in excess of the currently assigned 60 
percent rating for service-connected total left knee 
replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a.

The Board has considered whether the claim warrants referral 
for extraschedular consideration, but the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran has not submitted 
evidence that his disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision the Board considered the benefit of 
a doubt doctrine.  38 U.S.C. § 5701(b).   However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER


A rating for residuals of a right knee injury with traumatic 
arthritis, status post total knee replacement, in excess of 
the currently assigned 60 percent rating is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

